THEi                    Y    GENERAL
                       OFTEXA~




Mr. D. C. Greer                  Opinion No. WW-237
State Highway Engineer
State Highway Department         Re:   Does the Highway Commis-
Austin, Texas                          sion have the i.i?thor
                                                           <~
                                                            ty
                                       to pl:?n,contrAct for, .:nd
                                       construct buildings, in
                                       connection with the b:lild';ng
                                       of highways witholltsuper-
                                       vision or .;p!rovz!i
                                                          of ,ny
                                       other Skte Agency or De-
Dear Mr. Greer:                        ~ztment?
         We have your letter in which the pertinent facts ,re
substantially stated by you as follows:
         For more thin thirty years the HighwLiy~
                                                Dep;rtment hss
been engaged in a continuous program of designing and constrAct-
ing a system of State Highways including those buildings deemed
necessary by the Highway Commission for the accomplishment of
this purpose.
                            foA, the Hiyhwdy i'ep~rtmentfor rn~y
         The appr~spr.~,~%tioris
                       + the noney dppropri~&tedis for est.ib-.
yeA.rshave provided the:,
lishing, planning, constructing and maintaining a system of
Stite Highways as contemplated tindset forth in Chapter 1, T!,-
tie 116, R.C.S. and :hapter 186, ,":ctsof the 39th Legislature
         Section 1 of the 1925 Act above mentioned re:lds:is
kE?,   :
         "The term "hi~ghway'
                            5s used in this dct shall
     include any pzblic road or thoroughfare or sec-
     tion.thereof ::lnd
                      any bridge, culvert or other
     necessary structure appertaining thereto?-
         The statutes above mentioned have been interpreted for
approximately thirty years by the HighwAy Department 1s giving
it full and exclusive illthorityto do zil of the things neces-
sary for the cnnstruction and maintenance of the Highway sys-
tem. This construction w‘lsmade by the Highway Department in
view of the two decisions of the Attorney General hereinafter
mentioned.
         You submit the following request:
                                                         .   -
                                                                   4




Mr. D. C. Greer, page 2   (WW-237)


         "Since the construction of necessary service
     buildings Is an Important aspect of our highway
     pro@;rm, we would appreciate your advice as to
     whether or not the Highway Commission has the
     authority to do all things necessary to the plan-
     ning, contracting and constructing of buildings
     which are necessary to the construction and main-
     tenance of the State Highway System without the
     supervision or approval of any other State agency
     or department.
         The only statutes involved in answering your request
are Chapters 4 and 5 (Articles 665-687), Title 20, V.A.C.S.
which create a Public Buildings and Grounds Division (Chapter
4) and a Division of Design and Construction (Chapter 5) of
the Board of Control. These statutes are not, in our opinion,
applicable to buildings constructed by the Highway Department
which are constructed in connection with and incidental to the
construction of highways. Such statutes are intended to apply
to those buildings which are authorized by law to be constructed
as a public building and for which appropriation is made and
which are for the general use of the public and do not apply to
such buildings as the Highway Department may deem necessary to
construct under its power to constr.ucthighways. It certainly
cannot be said that if the Highway Department while construct-
ing a highway, or being engaged in planning and designing a
system of highways, should need an outhouse or a small building
for storing tools would be required to have the Board of Con-
trol design such building as mentioned in Article 681, V.A.C.S.
and other provisions of the above mentioned Title. The same
would apply to any building such as one for the storing of ma-
terials, machinery, office supplies, or work space for the em-
ployees while engaged in the work of constructing a State High-
way system.
         AS early as August 22, 1928, and as late as 1953
(Opinion S-105) the Attorney General has held that the Highway
Department has authority to construct buildings as above men-
tioned in furtherance of public road constr,uctionand the es-
tablishment of the system of State Highways. For approximately
thirty years this has been done and neither the Board of Control
nor any other agency has ever taken or assumed the authority to
supervise or design any buildings so constructed by the Highway
Department.
         We see no reason to overrule either of the prior de-
cisions by this department and the long departmental construc-
tion of the matter.
Mr. D. C. Greer, page 3   (W-237)


         You are, therefore, advised that the Highway Commis-
sion has the authority to do all things necessary to the plan-
ning, contracting and construction of buildings which are
necessary to the construction and maintenance of the State
Highway system without the supervision or approval of any other
State agency or department.

                          SUMMARY
         The Highway Commission has the authority to
     do all things necessary to the planning, con-
     tracting and construction of buildings which are
     necessary to the construction and maintenance of
     the State Highway system without the supervision
     or approval of any other State agency or department.


                                        General of Texas




HGC:pc
APPROVED:
OPINION COMMITTEE:
J. C. Davis, Jr., Chairman
Wm. R. Hemphill
Marvin R. Thomas, Jr.
Ralph R. Rash
REVIEWED FOR THE ATTORNEY GENERAL
BY:
      Geo. P. Blackburn